DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0202418 to Kempton et al. (“Kempton”).

As to independent claim 1, a non-transitory machine readable medium having machine executable instructions (¶ 0044, 0046) comprising a charge control application (¶ 0044, 0046) that: commands, a vehicle-to-grid (V2G) interface to discharge a battery of an electric vehicle (EV) to a low threshold state of charge (SoC) in response to detecting that an the EV is electrically coupled to the V2G interface (¶ 0030, 0037, 0048, 0084, 0115, Fig. 6: 602, 610, 618, 632);  and commands the V2G interface to charge the battery of the EV to an upper threshold SoC that is above the low threshold SoC at a return threshold time that defines an amount of time needed to charge the battery of the EV to near the upper threshold SoC (¶ 0030, 0037, 0048, 0084, 0115, Fig. 6: 602, 610, 618, 632), wherein the return threshold time is a calculated amount of time prior to an expected return time of an operator of the EV that is based on data from an end-user device associated with the operator of the EV (¶ 0031, 0082). 
 
As to claim 2, the medium of claim 1, wherein the low threshold is a minimum charge needed for the EV to travel to an address associated with the operator of the EV (¶ 0082, 0084). 
 
As to claim 3, the medium of claim 1, wherein the upper threshold SoC defines a desired maximum SoC of the battery of the EV specified by the operator of the EV (¶ 0082, 0084). 
 
As to claim 4, the medium of claim 1, wherein the end-user device is a smart phone (¶ 0082). 
 
As to claim 5, the medium of claim 1, wherein the end-user device is an on-board computer of the EV (¶ 0082). 
 
As to claim 9, the medium of claim 1, wherein the charge control application: commands the V2G interface to charge the battery of the EV to a maintenance threshold SoC that is between the upper threshold SoC and the low threshold SoC (¶ 0030, 0037, 0048, 0082, 0084, 0115, Fig. 6: 602, 610, 618, 632);  commands the V2G interface to re-discharge the battery of the EV before the return threshold time (¶ 0030, 0037, 0048, 0082, 0084, 0115, Fig. 6: 602, 610, 618, 632);  and credits an account associated with the operator of the EV for the re-discharging, wherein the V2G interface supplies power discharged and re-discharged by the battery of the EV to a power grid (¶ 0030, 0037, 0048, 0082, 0084, 0115, Fig. 6: 602, 610, 618, 632). 
 
As to claim 10, the medium of claim 9, wherein the charge control application commands the V2G interface to charge the battery of the maintenance threshold SoC during an off-peak time for the power grid (¶ 0039). 
 
As to claim 11, the medium of claim 10, wherein the charge control application commands the V2G interface to re-discharge the battery of the EV to the low threshold SoC during a peak time for the power grid (¶ 0039, 0134-0136). 
 
As to claim 12, a system (¶ 0006) for charging a battery of an electric vehicle (EV) (Intended use is not given patentable weight. MPEP § 2111.) comprising: a vehicle-to-grid (V2G) interface (Fig. 1: 104) located at a parking spot of a parking area (This limitation recites the manner in which the system is employed and is not given patentable weight. MPEP § 2114.), the V2G interface comprising a receptacle (Fig. 1: 104, 102, 110a) for charging and discharging an EV (Intended use is not given patentable weight. MPEP § 2111.); a charging server in communication with the V2G interface (Fig. 1: 104, 106) that: commands the V2G interface to discharge the battery of the EV to a low threshold SoC that is below an upper threshold SoC specified by an operator of the EV (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Kempton teaches the structural limitations required by this claim and limitations directed to the system’s operation do not differentiate the claimed apparatus from Kempton’s apparatus. Therefore, this limitation does not carry patentable weight. MPEP § 2114.); commands the V2G interface to charge the battery of the EV to an upper threshold SoC that is above the low threshold SoC at a return time threshold that corresponds to a calculated amount of time prior to an expected return time of the operator of the EV (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Kempton teaches the structural limitations required by this claim and limitations directed to the system’s operation do not differentiate the claimed apparatus from Kempton’s apparatus. Therefore, this limitation does not carry patentable weight. MPEP § 2114.); and provides a credit to an account of the operator of the EV in response to supplying power to a power grid coupled to the V2G interface with power discharged from the battery of the EV (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Kempton teaches the structural limitations required by this claim and limitations directed to the system’s operation do not differentiate the claimed apparatus from Kempton’s apparatus. Therefore, this limitation does not carry patentable weight. MPEP § 2114.). 
 
As to claim 15, the system of claim 12, wherein the parking lot is a long-term parking area, and the credit is applied to a tariff for parking the EV the parking spot (This limitation recites the manner in which the system is employed and is not given patentable weight. MPEP § 2114. In any event, see ¶ 0029, 0031, 0036, 0047, 0050, 0051. The term “long-term” is sufficiently broad to cover the duration of parking at home, at a building, or garage.). 
 
As to claim 16, the system of claim 12, wherein the charging server commands the V2G interface to cycle the battery of the EV a plurality of times prior to the return threshold time (¶ 0030, 0031, 0037, 0048, 0082, 0084, 0115, Fig. 1: 102, 104, 106, 108, Fig. 6: 602, 610, 618, 632).
As to claim 17, the system of claim 16, wherein cycling the battery of the EV further comprises charging the battery of the EV during off-peak times and discharging the battery of the EV during peak times (¶ 0039, 0134-0136). 
 
As to claim 18, a method (¶ 0006) for charging a battery of an electric vehicle (EV) (Intended use is not given patentable weight. MPEP § 2111.), the method comprising: determining, in response to detecting that an electric vehicle (EV) is electrically coupled to a vehicle-to grid (V2G) interface, an expected return time of an operator of the EV (¶ 0030, 0031, 0037, 0048, 0082, 0084, 0115, Fig. 1: 102, 104, 106, 108, Fig. 6: 602, 610, 618, 632);  discharging the battery of the EV to a low threshold state of charge (SoC) for the battery of the EV (¶ 0030, 0031, 0037, 0048, 0082, 0084, 0115, Fig. 1: 102, 104, 106, 108, Fig. 6: 602, 610, 618, 632);  and initiating charging of the battery of the EV to an upper threshold SoC that is above the low threshold SoC at a return threshold time that is a calculated amount of time representing the expected return time of the operator of the EV (¶ 0030, 0031, 0037, 0048, 0082, 0084, 0115, Fig. 1: 102, 104, 106, 108, Fig. 6: 602, 610, 618, 632). 
 
As to claim 19, the method of claim 18, further comprising: repeatedly charging and discharging the battery of the EV prior to the return threshold time, wherein power discharged from the battery of the EV is supplied to a power grid coupled to the V2G interface (¶ 0030, 0031, 0037, 0048, 0082, 0084, 0115, Fig. 1: 102, 104, 106, 108, Fig. 6: 602, 610, 618, 632). 
 
As to claim 20, the method of claim 19, wherein an account associated with the operator of the EV is credited for the power supplied to the power grid from the battery of the EV, and charging of the battery occurs during off-peak times and discharging of the battery occurs during peak times (¶ 0029, 0031, 0036, 0039, 0047, 0050, 0051, 0134, 0136).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kempton. 
Kempton teaches the limitations of claims 1 and 12 from which claims 3 and 6, respectively, depend. Kempton, at ¶ 0082, additionally teaches the concept of utilizing “explicit schedule information entered by the driver” via a “personal digital assistant” (“end-user device”) to “insure that the car is sufficiently charged when needed.”
In contrast, claims 6 and 13 each require using flight code information to determine an expected return time of the operator. The difference between the claimed invention and prior art is that Kempton teaches the board category of “schedule information” but does not disclose a specific type of schedule information being flight information. 
One of ordinary skill in the art understands “schedule information” to be a broad category of event information, such as: meetings, dinners, arrivals/departures of boats, trains, and airplanes. Having the benefit of Kempton’s teachings of using schedule information to dictate by when the vehicle should be sufficiently charged, it would have been obvious to have substituted in flight information--commonly scheduled information--as the controlling event.
Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kempton. 
Kempton teaches, at ¶ 0084, conventional vehicle battery systems limit the top and bottom SOC to be between 10% and 90% of maximum SOC, and conventional system always charge to the maximum allowable SOC.
The claimed invention differs from Kempton in that the claimed invention requires a top and bottom SOC to be 95% or more and 3% or less. 
One of ordinary skill understands there is a finite range of possibilities to set the upper and lower threshold SoC—0%-100%. It would have been obvious to one of ordinary skill in the art to have tried higher and lower threshold SOC to be 100% and 0%. These two limits advantageously allow for charge until full and discharge until empty.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851